DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 11/04/2021 have been entered and considered.  Claim 12 has been amended.  Therefore, claims 1-15 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 12, the closest prior art of Martin ‘870 discloses a brake system of a vehicle (figs. 1-3) comprising: a plurality of brake calipers (2-5), a brake fluid container (7, 13), a sensor (10 and the sensor circuit shown in figs. 2-3) configured to detect a parameter indicative of a water content of the brake fluid in the brake fluid container, and a control unit (11) configured to determine the water content of the brake fluid using a predetermined model (note the abstract and constant display of the predetermined model/the experiments a relative humidity of 60%, the water absorption is about 4.5% by weight and at the same time the boiling temperature drops from 300° C to 130° C, wherein the display device can emit optical or acoustic signals to warn when the condition of the brake fluid in any of the brake lines does not meet the predetermined model in [0006]-[0008] of the English translation).
However, the prior art fails to disclose the predetermined model is being established based on a determined water content as a function of time by exposing the brake system to controlled air temperature and air humidity for a predetermined period of time such that an increase in water content in the brake fluid is accelerated in comparison to an increase in water content during normal operating conditions of the vehicle.  Prior art fails to disclose or suggest .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657